IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LARISSA C. CONNELLY,                         : No. 679 MAL 2021
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
THOMAS P. CONNELLY, JR.,                     :
                                             :
                   Respondent                :


                                     ORDER



PER CURIAM

      AND NOW, this 14th day of February, 2022, the Petition for Allowance of Appeal

and the Application to Quash are DENIED.